December 29, 1922. The opinion of the Court was delivered by
The appellants were charged with unlawful possession of alcoholic liquors and unlawfully transporting the same. They were tried, convicted, and sentenced. A motion for a directed verdict was made in their behalf at the close of the testimony, which was refused by his Honor. The exceptions challenge the correctness of this ruling. The exceptions must be sustained. There was not sufficient evidence to warrant a conviction as to the appellants. There is lack of evidence that either of the appellants were guilty as charged, and a verdict of not guilty should have been directed by his Honor.
Judgment reversed.